Citation Nr: 0603139	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

 
1.  Entitlement to a rating in excess of 10 percent for right 
knee medial compartment degenerative changes, from June 1, 
2002 to July 17, 2003.
 
2.  Entitlement to a rating in excess of 20 percent for right 
knee medial compartment degenerative changes, from July 17, 
2003. 
 
3.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain, status-post medial meniscus repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Lincoln, Nebraska that, 
among other things, granted service connection for 
musculoligamentous right knee strain, evaluated as 10 percent 
disabling from June 1, 2002, and right knee degenerative 
changes of the medial compartment, rated 10 percent disabling 
from June 1, 2002, and as 20 percent disabling from July 17, 
2003.  

In a signed statement dated in May 2003 and received in June 
2003, the appellant indicated that he did not wish to pursue 
a claim for a higher rating for service-connected low back 
disability.  Consequently, this matter is not before the 
Board.

The appellant was afforded a personal hearing at the RO in 
July 2003.  The transcript is of record.  

As the veteran is appealing the initial assignments of the 
disability ratings for his right knee disabilities, the 
issues have been framed as those listed on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 
126 (1999). 

Additionally, in an Informal Hearing Presentation dated in 
November 2005, the appellant's representative noted a recent 
grant of service connection for tinnitus, rated 10 percent 
disabling.  It was requested that a separate rating be 
established for each ear.  This matter is referred to the RO 
for consideration.


REMAND

The appellant asserts that symptoms associated with his 
service-connected right knee include pain and swelling, and 
are more severely disabling than reflected by the currently 
assigned disability evaluations.  The veteran testified on 
personal hearing in July 2003 that he had had X-rays of the 
right knee taken at the VA facility in Omaha, Nebraska, and 
also indicated in correspondence dated in May 2004 that X-
rays had been taken at the VA shortly after the hearing.  It 
does not appear that these records have been requested.  
Thus, relevant evidence in support of the veteran's claim may 
exist or could be obtained from a VA facility.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

The Board observes that veteran most recently had a VA 
compensation examination of the right knee in July 2003.  The 
examiner noted "marked pain and wincing" on that occasion.  
In the Informal Hearing Presentation dated in November 2005, 
the veteran's representative stated that the appellant was 
not examined in accordance with DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), pertaining to how pain might affect his 
functional ability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when evaluating service-connected 
musculoskeletal disability, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca and 38 C.F.R. §§ 4.40, 4.45 (2005).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.  The 
Board agrees that such considerations were not addressed by 
the examiner.  It is particularly important that such factors 
be accounted for in light of the examiner's description of 
"marked" pain with passive motion and "significant" pain 
at extremes of flexion, especially because it does not appear 
that the veteran's pain was so severe when he was examined 
approximately one year earlier.  (The May 2002 VA examiner 
described the veteran's complaints as including only "mild 
to moderate" pain.)  Accordingly, upon remand to the RO, the 
veteran must be afforded another medical examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (fulfillment of the 
statutory duty to assist includes the conduct of thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).

The Board also notes that the RO has made repeated attempts 
to secure the veteran's clinical records from Ehrling 
Bergquist Hospital (Offutt Air Force Base) and the National 
Personnel Records Center without success.  The veteran stated 
in May 2004 that he likewise had not been able to retrieve 
his records.  Nevertheless, the Board finds it very curious 
that, when the NPRC itself asked for the accession number and 
file location of records allegedly retired in June 2003, 
Ehrling Bergquist Hospital personnel merely responded that 
the accession number was in fact not needed to request 
records, and that the RO accepted this latter assertion.  The 
Board recognizes that the RO has invested time and effort, 
and has come up against a significant bureaucratic hurdle.  
Nevertheless, it would be helpful to try one more time to get 
the accession number and file location from the Ehrling 
Bergquist Hospital so that NPRC may conduct a more effective 
search.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should attempt to obtain the 
accession number and file location as 
requested by NPRC so that records 
allegedly retired from the Offutt Air 
Force Base medical facility in June 2003 
may be obtained from NPRC.  

2.  All of the veteran's VA outpatient 
records at the Omaha, Nebraska VA 
medical facility should be requested and 
included in the claims file. 

3.  Thereafter, the appellant should be 
scheduled for a VA orthopedic 
examination to determine the current 
severity of the service-connected right 
knee disability.  All indicated tests 
and studies deemed necessary should be 
performed.  The claims folder, along 
with a copy of this remand and any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
The examiner should indicate whether the 
right knee exhibits any recurrent 
subluxation or lateral instability and 
opine whether the degree of associated 
impairment is "slight," "moderate," or 
"severe" disability.  The examiner 
should record the range of motion 
observed on clinical evaluation, in 
terms of degrees of both flexion and 
extension.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of motion at 
which such pain begins.

The examiner should provide an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
left knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such functional 
losses to additional loss in range of 
motion of the right knee (beyond that 
demonstrated clinically).  This should 
be done separately for limitation of 
extension and limitation of flexion.  
VAOPGCPREC 09-2004 (separate ratings may 
be assigned for limitation of extension 
and limitation of flexion).  The 
rationale for all opinions rendered 
should be explained in detail.

4.  The RO should ensure that the 
medical report requested above complies 
with the remand instructions.  If the 
report is insufficient or if any 
requested action is not undertaken or 
deficient, it should be returned to the 
examiner for corrective action.  

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
with consideration (to include 
extraschedular) of all applicable 
regulations relating to knee disability, 
as well as Fenderson, supra.  If any 
benefit sought is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

